                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

KAMERON D. BRADLEY                                                                  PLAINTIFF
ADC #131571

v.                                 CASE NO: 2:19CV00110-JM

MICHAEL THOMAS, et al.                                                           DEFENDANTS

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. After carefully considering Mr. Bradley’s timely

filed objections and making a de novo review of the record, the Court concludes that the Proposed

Findings and Recommended Disposition should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      Plaintiff’s official capacity claims are dismissed.

        2.      Plaintiff’s claim that Defendant Roosevelt Barden was deliberately indifferent to

his medical needs are dismissed without prejudice.

        3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations would not be taken in good faith.

        DATED this 16th day of September, 2019.




                                                       ___________________________________
                                                       UNITED STATES DISTRICT JUDGE
